COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 MIDLAND FUNDING, LLC,                                         No. 08-15-00331-CV
                                               §
                       Appellant,                                  Appeal from
                                               §
 v.                                                         County Court at Law No. 5
                                               §
 MIGUEL MARQUEZ,                                             of El Paso County, Texas
                                               §
                       Appellee.                             (TC # 2014-CCV-01226)
                                               §


                                       JUDGMENT

       The Court has considered this cause on Appellee=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed for want of jurisdiction, in

accordance with the opinion of this Court. We therefore dismiss the appeal. We further order

Appellant to pay all costs of this appeal. We further order that this decision be certified below

for observance.

       IT IS SO ORDERED THIS 22ND DAY OF APRIL, 2016.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.